 
UNCOMMITTED SHORT TERM REVOLVING FACILITY AGREEMENT
Dated Aug, 12, 2010,
[No.: FA750506100812]
BETWEEN:


(1) CITIBANK (CHINA) CO., LTD. SHENZHEN BRANCH (the "Bank"), with legal address
at 34/F Duty-Free, Business Building No.6, 1st Fuhua Road, Futian CBD


Shenzhen, China; and


(2) SHENZHEN HIGHPOWER TECHNOLOGY CO., LTD.
with legal address at Luoshan Industrial Zone,Pinghu, Longgang, Shenzhen,
Guangdong, China and


IT IS AGREED as follows:


1. The attached "General Terms and Conditions applying to Facility Agreement"
and the contents of any Ancillary Documents are expressly incorporated as terms
of this Agreement.


2. Maximum Facility Amount: Equivalent to US Dollars Three Million Only (USD3,
000, 000)


For the purpose of calculating the Maximum Facility Amount, the calculation
shall be made at relevant exchange rate determined by the Bank. If the aggregate
of all amounts outstanding under this Agreement at any one time exceed the
aforesaid Maximum Facility Amount as a result of a change in the exchange rate,
the Bank shall reserve its right to demand immediate repayment of any such
excess amount. In any event, the aggregate amounts of the outstanding under the
Facility Agreement for the two customers shall not exceed the Maximum Facility
Amount.


3. Currency of the Facility: USD/RMB


4. Forms and Sublimit of Utilization:
Account Receivable Financing: up to USD1,500,000 or its equivalence
. Export Financing: up to USD1,500,000 or its equivalence
. Discounting Business: up to Equivalent to USD1,500,000 or its equivalence;


In any event, the aggregate amounts of the outstanding under the above
respective forms of utilization shall not exceed the Maximum Facility Amount.


5. Maximum Tenors for Each Utilization:


. Account Receivable Financing: 3 Months
Export Financing: 3 Months
. Discounting Business: 12 Months


6. Interest Rate / Commission Rate / Financing Rate

 
 

--------------------------------------------------------------------------------

 

. In respect of each issuance of a Export Financing; Financing Rate is decided
by Attached documents.
. In respect of any Account Receivable Financing, Financing Rate is decided by
Attached documents.
 7. Purpose for which the Facility is to be used: Prior to settlement risk, its
purpose: customer hedging and risk management should be carried out for the
purpose of all derivatives transactions. At any time, the customer shall not,
under this Agreement to any financing for fixed assets, equity or equity
investment, or for the national ban on the production and use of management
areas, or for the purpose of other non-core business customers.


8. Payment


(a) Paid by self-pay way to make payments, loans, loan line review by the
appropriate conditions, according to the customer's withdrawal notice, the
disbursement of funds to finance customer accounts, (such loan payments is
called "self-pay") ;


(b) Trustee to pay by way of financing the payment, Bank  approval and the
appropriate conditions, according to the customer's withdrawal notice and
payment of commission, funds will be paid to the withdrawal notice in the
Customer's designated recipient (the customer Trading counterparties)( payment
of such loans as “trustee to pay”)


(c) Withdrawal Amount under this Agreement is equal to or lower than single 20
millions yuan (or Equivalent in foreign currency), should be used to pay for
self-pay; single withdrawal amount under this Agreement more than 20 millions
yuan (or Equivalent in foreign currency), should be trusteed to pay.


(d) Overdraft services under this Agreement are paid by self-pay to pay the way
Despite the above provisions，when credit state of customer going down, profit
ability of main business not strong or using of financing appear abnormal, the
lender have rights to adjust the providing and/ or payment of any financing.
 
9．Account of gathering
 
Customer allowed the below accounts for gathering the financing fund and promise
that will provide the cash in and out of these accounts in according with
appointments of general items and terms.


Account name: Shenzhen Highpower Technology CO., LTD
Bank name: CITIBANK (CHINA) CO., LTD. SHENZHEN BRANCH
Account number:
10. Security and Security Provider:


. The Corporate Guarantee provided by the Guaranty signed by Hong Kong Highpower
Technology Company Limited on Aug 12 2010.
. The Corporate Guarantee for SHENZHEN HIGHPOWER TECHNOLOGY CO.,LTD. provided by
the Guaranty signed by SPRINGPOWER THECNOLOGY (SHENZHEN)CO.,LTD. on Aug 12 2010.

 
 

--------------------------------------------------------------------------------

 

. The Corporate Guarantee for SPRINGPOWER THECNOLOGY (SHENZHEN)CO.,LTD. provided
by the Guaranty signed by SHENZHEN HIGHPOWER TECHNOLOGY CO.,LTD.  on Aug 12
2010.
. The Personal Guarantee provided by the Guaranty signed by PAN DANG YU on Aug
12 2010.
. The collateral Guaranty provided by the Agreement on pledges over account
signed between the Customer and the Bank.


11. Default Interest Rate:


Subject to Clause 12 of the General Terms and Conditions applying to Facility
Agreement, the default interest rate shall be:


RMB: the default interest rate shall be the minimum default rate for overdue
loans (including principle and interest) permitted to be charged under
applicable PBOC regulations.


USD: the default interest rate shall be determined by the bank.


12.  Limitation of related transactions


12.1 Customer must promise that the financing fund will not use for paying for
related transactions between customer and related party, otherwise permitted by
the lender on written way. Related party include (1) affiliation, share holding
companies,(whether hold directly or indirectly), joint companies, share holder
(including legal person and natural person) of customer, other company that the
shareholder directly or indirectly hold shares( whether dominate or not); (2)
shareholder’s spouse (natural person), immediate relationship or not immediate
relationship within three generations, director, supervisor, advanced management
officer, and any company directly or indirectly hold by above mentioned
person(whether dominate or not).


13. Facility Fee: The customer should pay facility fee according to the facility
fee letter singed by the bank.


14. Independency and Severability:


14.1 Each utilization of the Facility provided by the Bank according to this
Agreement is an independent transaction. This Agreement, together with each of
Ancillary Documents submitted by the Customer to the Bank in respect of each
utilization of the Facility, constitutes an independent contract with respect
thereto. Such contract shall be automatically terminated after the Customer has
repaid all the principal and interests under respective utilization of Facility.
 
14.2 The obligations of each Customer under this Agreement are joint and
several. If any of the Customers fails to repay any amount due and payable under
this Agreement, then the Bank is entitled to claim against any or all other
Customers for such amounts.


14.3 If the Bank decides to cancel and/or terminate the facility granted to any
of the Customers, and/or to accelerate the maturity of and demand repayment of
any or all outstanding Advances, the Bank is entitled to accelerate the
outstanding of other Customers at its sole discretion.

 
 

--------------------------------------------------------------------------------

 

14.4 Any amendment to this Agreement shall be made in written form and shall be
executed by/between the affected parties only and no consent or confirmation is
required further from the other parties. Any amendment so executed shall bind
upon the Bank and the Customer executing such amendment only.


15. Special Commitment
From the date of signing of this agreement until the Customer under this
Agreement in full settlement of the arrears date, the customer commitment to
comply with the following


Customer committed to the sale of goods and / or services income are paid into
accounts opened (the "income"), and the customer's average annual receipts of
not less than all of its unpaid Financing four times.


Customer hereby pledge to the lender, unless prior written consent of the
lender, customers will not have any assets in which they set up any third party
other than  the loan mortgage (not including the signing of this agreement has
set up a security interest prior to the date Assets).


16. Special Condition:


By signing this Agreement, the Customer acknowledges and agrees that (i) the
facility agreement dated March 12, 2010 (the “Original Facility Agreement”)
entered into by SHENZHEN HIGHPOWER TECHNOLOGY CO.,LTD. and CITIBANK (CHINA) CO.,
LTD. SHENZHEN BRANCH with contract no.FA751091100312 shall be deemed superceded
in its entirety by this Agreement; and (ii) all amounts outstanding under the
Original Facility Agreement as of the date of this Agreement shall be deemed to
be outstanding under this Agreement.


AS WITNESS the hands of the duly authorized representatives of the parties
hereto the day and year first before written. This Facility Agreement shall come
into force upon execution by the duly authorized representatives of the parties.


/s/ [COMPANY SEAL]
/s/ [COMPANY SEAL]
[Authorized signatory of the Bank]
[Authorized signatory of the Customer]
[Printed name of signatory]
[Printed name of signatory]
Address of the Bank:
Address of the Customer:
 
Corporate Seal of the Customer


 
 

--------------------------------------------------------------------------------

 

GENERAL TERMS AND CONDITIONS APPLYING TO FACILITY AGREEMENT


1. INTRODUCTION


1.1 These terms and conditions (these “Terms and Conditions”) will apply to each
utilization of Facility under the facility agreement (the “Facility Agreement”),
entered or to be entered into between the Customer and relevant branch of
Citibank (China) Co., Ltd. as specified in the Facility Agreement where the
Facility is granted (the “Bank”) from time to time and are binding on both the
Customer and the Bank.


1.2 These Terms and Conditions are supplemented and/or amended by the Facility
Agreement and shall be read together with the Facility Agreement and constitute
an integral part of the Facility Agreement (collectively the “Agreement”).


1.3 If there is a conflict between these Terms and Conditions and the Facility
Agreement, the Facility Agreement shall prevail; and if there is a conflict
between the Agreement and any Ancillary Document (as defined below), the
Ancillary Document shall prevail.


2. FACILITY


2.1 The Customer may request and the Bank may but not be obligated to grant to
the Customer, upon the terms and conditions contained in the Agreement and any
Ancillary Document, an uncommitted short term credit facility (the "Facility")
consisting of advance, bank guarantee, standby letter of credit, trade letter of
credit, discounting business, overdraft, bank acceptance draft, account
receivable/payable financing and/or import/export financing (wherever applicable
and subject to the Clause 4 of the Facility Agreement) in the maximum aggregate
amount set out in the Clause 2 (the "Maximum Facility Amount") of the Facility
Agreement on an on demand basis to the extent specified by this Agreement.


2.2 For the purposes of this Agreement, “Ancillary Document” shall be any or all
of the following documents (as the case may be) which the Customer has executed
or acknowledged:
In respect of an Advance, (a) Notice for Drawdown; and (b) Confirmation Advice
(if any).
In respect of a Bank Guarantee or a Standby Letter of Credit, Application and
Agreement for SBLC/Guarantee /Bond.
In respect of a Trade Letter of Credit, (a) Application for Documentary Letter
of Credit; and (b) Agreement for Irrevocable Documentary Credit.
In respect of a Discounting Business, (a) Discounting Business Contract; and (b)
any other related documents which may be executed by the Customer.


 In respect of an Overdraft, (a) Overdraft Agreement; and (b) any other related
documents which may be executed by the Customer.
In respect of a Bank Acceptance Draft, (a) Bank Acceptance Draft Agreement; and
(b) any other related documents which may be executed by the Customer.
In respect of an Account Receivable Financing or Account Payable Financing, (a)

 
 

--------------------------------------------------------------------------------

 

Application Letter; and (b) any other related documents which may be executed by
the Customer.
In respect of an Import or Export Financing, (a) Application Letter; and (b) any
other related documents which may be executed by the Customer.


3. CONDITIONS PRECEDENT


3.1 Unless otherwise expressly provided in the Facility Agreement or any
Ancillary Documents, any and each utilization of the Facility must satisfy any
and all of the general conditions precedent listed in the Schedule to these
Terms and Conditions to the satisfaction of the Bank.


4. DRAWDOWN AND TERMS FOR ADVANCES


4.1 In respect of each Advance, the Customer shall provide a Notice for Drawdown
to the Bank not less than two (2) business days before the date of the proposed
drawdown. In each Notice for Drawdown, the Customer shall set out (a) proposed
drawdown date; (b) proposed drawdown amount; and (c) repayment date for the
proposed drawdown. Once the Bank receives the Notice for Drawdown, the Customer
shall not cancel the proposed drawdown; and, if the Customer cancels drawdown
after such notice, the Customer shall pay to the Bank all costs, expenses and/or
losses incurred by the Bank from such cancellation.


4.2 In respect of each Advance, the Bank will send to the Customer a
confirmation advice (each a “Confirmation Advice”). The Confirmation Advice
shall set out such details as the Bank may select. The Confirmation Advice (or,
if there is none, the internal records [whether in document or electronic form]
of the Bank) shall be conclusive evidence as against the Customer of the terms
upon which any Advance is made save for manifest error.


5. REPAYMENT OF ADVANCES AND INTEREST


5.1 Subject to Clause 5.2, the Customer shall repay each Advance in full
together with accrued interests and all other amounts in respect of such Advance
on the repayment date as specified in relevant Notice for Drawdown. If the
repayment date is not a business day, then the repayment shall be made on the
immediately following business day (and interest shall be adjusted accordingly)
unless that day falls in the next calendar month, in which case repayment shall
be made on the immediately preceding business day. Any amount repaid in
accordance with this Clause may be re-borrowed by the Customer pursuant to the
terms and conditions under this Agreement.


5.2 The Customer may request the Bank to rollover part or all of principal
amount of an Advance due for repayment by providing to the Bank a new Notice for
Drawdown not less than two (2) business days before the repayment date.


(a) Where the currency of the Advance is United States Dollar and the Bank
agrees to rollover, then on that repayment date, the Customer shall be deemed to
have repaid the Advance (or part thereof, as the case may be) and the Bank shall
be deemed to have granted a new Advance to the Customer in accordance with the
terms of this Agreement. For the avoidance of doubt, the Customer is still
obligated to pay the accrued interest and all other amounts owing in respect of
the Advance on the repayment date.

 
 

--------------------------------------------------------------------------------

 

(b) Where the currency of the Advance is RenMinBi, then the aggregate rollover
tenor of the Advance shall not exceed its previous drawdown tenor. If the Bank
agrees to rollover, on that repayment date, the Customer is not required to
repay the part or all (as the case may be) of the principal amount of the
Advance that the Bank has agreed to rollover, but should repay (1) the part of
the principal amount of the Advance that the Bank does not agree to rollover
(wherever applicable), and (2) the accrued interest and all other amounts owing
in respect of the Advance up to the repayment date. With respect to the part or
all of the principal amount of the Advance that the Bank has agreed to rollover,
the tenor thereof shall be calculated on aggregated basis, being the previous
drawdown tenor plus the rollover tenor, accordingly, the interest for the
rollover tenor shall be calculated at the corresponding interest rate on the
rollover date (which is the next calendar day of the repayment date) that is
applicable to a loan with the corresponding tenor.


6. PREPAYMENT OF ADVANCES, CASH COVER AND CANCELLATION OF
LC/GUARANTEES


6.1 The Customer may, with the prior written consent of the Bank and subject to
compliance with any SAFE regulations (wherever necessary), prepay any Advance
together with accrued interest. Any prepayment will be subject to the Customer
paying to the Bank an amount sufficient to indemnify the Bank against any costs
and losses incurred by it as a result of such prepayment. No other prepayments
shall be permitted.


6.2 The Bank may at any time request the Customer to provide cash cover for all
or part of the Bank’s contingent liabilities under a Trade Letter of Credit
and/or a Standby Letter of Credit (collectively, “LC”) and/or a Bank Guarantee
notwithstanding that the maturity thereof has not arrived or that the Bank has
not been called upon to pay thereunder. The Customer shall provide such cash
cover within three (3) business days upon request.


6.3 Notwithstanding Clauses 6.2, the Customer shall not be released from any
obligation or liability under the terms of this Agreement or any Ancillary
Document until the Bank notifies the Customer in writing that the Customer is so
released. Notwithstanding any such notice, the indemnities contained in Clause
13 shall continue thereafter if subsequently it transpires that the Bank still
has any liability under the LC/Guarantee. The Bank's decision as to whether the
Bank has been released from all liabilities under a LC/Guarantee shall be
binding on the Customer.

 
 

--------------------------------------------------------------------------------

 

7. TAX


7.1 All payments by the Customer under the Agreement shall be made without any
deduction and free and clear of and without any deduction for or on account of
any taxes, except to the extent that the Customer is required by law to make
payment subject to any taxes. If any tax or amounts in respect of tax must be
deducted, or any other deductions must be made, from any amounts payable or paid
by the Customer under the Agreement, the Customer shall pay such additional
amounts as may be necessary to ensure that the Bank receives a net amount equal
to the full amount which it would have received had payment not been made
subject to tax or any other deduction. All taxes required by law to be deducted
by the Customer from any amounts paid or payable under this Agreement shall be
paid when due and the Customer shall, within fifteen (15) days of the payment
being made, deliver to the Bank evidence satisfactory to the Bank (including all
relevant tax receipts) that the payment has been duly remitted to the
appropriate authority.


8. REPRESENTATIONS


8.1 The Customer represents and warrants that it is a corporation duly organised
under the laws of the People's Republic of China, it has the power to enter into
this Agreement and any Ancillary Document and all corporate and other actions
required (if any) to make this Agreement and any Ancillary Document legal,
valid, binding and enforceable have been duly taken.


8.2 The representations and warranties made by the Customer hereunder shall be
deemed to be repeated by the Customer on each date when an Advance is to be made
or a LC/ Bank Guarantee issued or an Account Receivable/Payable Financing or an
Import/Export Financing made.


9. COVENANTS


9.1 The Customer shall go through, obtain, comply with and maintain in full
force and effect any and all verifications, authorizations, approvals,
registrations, licenses and consents required by the PRC law to enable it
lawfully to enter into and perform its obligations hereunder or under any
Ancillary Document, and if required by the Bank, promptly provide evidence of
the same.


9.2 The Customer shall notify the Bank forthwith of the occurrence of any event
that may affect its ability to perform any of its obligations hereunder.


9.3 The Facility hereunder shall only be applied by the Customer towards
financing its general working capital requirements or other purpose specified in
this Agreement. The Facility hereunder must not be used for, or applied towards,
any investment in stocks or in any non-core business of the Customer. The Bank
is not bound to monitor or verify the application of any Facility hereunder.


10. SPECIAL CLAUSE FOR OFFSHORE SECURITIES [IF APPLICABLE]


10.1 The Customer shall comply with all relevant rules and regulations
promulgated by the State Administration of Foreign Exchange (the “SAFE”) from
time to time in respect of the facility secured by offshore securities. The
Customer hereby undertakes: during the valid term of this Facility Agreement,
the aggregate amount of (1) the aggregate drawn amount of its medium-to-long
term foreign debt, (2) the outstanding amount of its short-term foreign debt and
(3) the total amount delivered under securities provided by offshore
institutions and/or individuals [calculated on the basis of the Customer’s
actual amount of foreign debt] (the “Outstanding Debt”) shall not exceed the gap
between its total investment and registered capital (the “Gap”). The Customer
shall register its foreign debt with SAFE after such offshore securities have
been delivered.

 
 

--------------------------------------------------------------------------------

 

10.2 For the purpose of the previous paragraph, the Customer hereby undertakes:
during the valid term of this Facility Agreement, it will promptly, or upon the
request of the Bank from time to time, provide the Bank with relevant documents
and/or information with regard to its Outstanding Debt and Gap. The Customer
further represents that such documents and/or information is true, accurate and
complete.


11. COSTS AND EXPENSES


11.1 The Customer shall reimburse the Bank on demand for all costs and expenses
incurred by it in connection with the negotiation, preparation, execution,
preservation and/or enforcement of the terms of this Agreement or any Ancillary
Document and the completion of the transactions contemplated herein or therein.
The Customer shall pay all stamp duty and other taxes or fees to which this
Agreement or any Ancillary Document may be subject.


 12. DEFAULT INTEREST


12.1 Default interest in relation to any due but unpaid sum relating to any
Advance, LC/Guarantee, Account Receivable/Payable Financing, and/or
Import/Export Financing shall be payable monthly on any sum not paid on the due
date thereof until the actual payment date. The default interest rate is
specified in Clause 9 of the Facility Agreement. Any interest overdue shall be
compounded monthly.


13. INDEMNITIES


13.1 The Customer shall indemnify the Bank against all losses, amounts,
liabilities (including environmental liabilities), costs (including the Bank’s
lawyer fee and all other legal costs incurred in respect of any enforcement or
recovery action taken against the Customer), charges and expenses arising from
this Agreement or the transactions contemplated herein, except to the extent
resulting from the Bank’s gross negligence or wilful misconduct.


13.2 The currency of payment under this Facility shall be the same as described
in Clause 3 of the Facility Agreement. If an amount is received in a currency
other than the currency of the relevant Facility that the Bank has granted
(“Granted Currency”), pursuant to a judgment or order or in the liquidation of
the Security Provider or otherwise, the Customer’s obligations under this
Agreement shall be discharged only to the extent that the Bank may purchase
Granted Currency with such other currency in accordance with normal banking
procedures upon receipt of such amount. If the amount in Granted Currency which
the Bank is able to purchase, after deducting any costs of exchange, is less
than the relevant sum payable under this Agreement, the Customer shall indemnify
the Bank independent of and in addition to any other obligations under this
Agreement.


13.3 Both parties hereby agree that in no event shall one party be liable to the
other party for any indirect or consequential losses or damages with respect to
this Agreement.

 
 

--------------------------------------------------------------------------------

 

14. PAYMENTS AND NOTICES


14.1 All payments under this Agreement or any Ancillary Document shall be made
by the Customer to the Bank for value on the due date at such time and in such
funds and to such account as the Bank may specify from time to time. Notice
shall be delivered to each party to this Agreement either at the respective
addresses of each party referred to in the Facility Agreement or such other
address as a party may notify to the other in writing from time to time.


15. SET-OFF
15.1 The Customer agrees that in addition to any right to which the Bank may be
entitled by law, the Bank may at any time and without notice to the Customer
combine or consolidate all or any of the accounts of the Customer with any of
its liabilities to the Bank and set off or transfer any sum or sums standing to
the credit of any one or more of such accounts in or towards satisfaction of any
of the liabilities of the Customer to the Bank hereunder, whether such
liabilities be actual, contingent, primary, collateral, several, joint, matured,
unmatured, of any nature or in any currencies. Further insofar as any of the
liabilities of the Customer to the Bank are contingent or future, the Bank’s
liability to the Customer to make payment of any sum or sums standing to any of
the Customer’s accounts shall to the extent necessary to cover such liabilities
be suspended until the happening of the contingency or future event.


16. TERMINATION OF THE FACILITY


16.1 The Customer hereby acknowledges that the Facility granted hereunder is of
short-term nature and the Bank has the right to annually review the Facility.


16.2 Notwithstanding Clause 16.1 above, the Bank shall be entitled, at any time,
without any reason and without prior notice to the Customer, to cancel and/or
terminate the Facility and/or to accelerate the maturity of and demand immediate
repayment of any or all outstanding Advances, and/or modify any provisions of
this Agreement.


17. ASSIGNMENT


17.1 The Customer may not assign, transfer, novate or dispose of any of, or any
interest in, its rights and/or obligations under this Agreement. The Bank may at
any time assign or transfer any of its rights and/or obligations under this
Agreement and/or any Ancillary Document to any other entity/person by giving a
notice of the assignment or transfer to the Customer. The Customer agrees that
the notice of assignment or transfer may be in any written form at the sole
discretion of the Bank and no consent or approval from the Customer is required
for such assignment or transfer. This Agreement and/or any Ancillary Document
will continue to be effective against the Customer, and the Customer agrees to
be bound and continue to be bound by this Agreement and/or any Ancillary
Document notwithstanding such assignment or transfer. The Bank may disclose to
any entity/person with whom it is proposing to enter, or has entered into, any
kind of transfer, participation or other agreement in relation to this Agreement
and/or any Ancillary Document a copy of this Agreement and any information
(including, without limitation, any information on the Customer and the Security
Provider and the credit relationship of the Customer with the Bank) which the
Bank has acquired under or in connection with this Agreement and/or any
Ancillary Document.

 
 

--------------------------------------------------------------------------------

 

18. INFORMATION DISCLOSURE


18.1 The Customer hereby consents to the Bank’s disclosure to any of its
branches or sub-branches, subsidiaries, parent companies, affiliates,
representative offices, agents and third parties selected by any of them (the
“Related Party”, wherever situated) any information relating to the Customer and
this Facility (including without limitation, any information obtained by the
Bank for credit review and assessment purpose) for confidential use (including
without limitation, for data processing, statistical, risk analysis and credit
monitoring and tracking purpose). The Customer shall procure and cause the
Security Provider to consent to such disclosure and to comply with the
provisions herein. The Bank and any Related Party may disclose any such
information as required by any applicable law, regulation or rule, court,
regulator or legal process.


19. GOVERNING LAW AND JURISDICTION


19.1 This Agreement shall be governed and construed in accordance with the PRC
law. The courts of the place where the Bank is located shall have a
non-exclusive jurisdiction to settle any dispute arising out of or in connection
with this Agreement.


20. INSTRUCTIONS BY TELEPHONE OR FAX


20.1 The Bank shall not be obliged to act on or accept any oral or facsimile
instructions from the Customer, unless otherwise agreed by the parties. In any
event the Bank shall not be liable to the Customer for any losses arising from
any misunderstanding arising out of any ambiguous, illegible or unclear
instructions.


21. SEVERABILITY OF PROVISIONS


21.1 The invalidity, illegality or unenforceability of any provision of this
Agreement or any Ancillary Document shall not in any way affect or impair the
validity, legality or enforceability of the remaining provisions of this
Agreement or any such Ancillary Document.


22. FAILURE OR DELAY NOT A WAIVER, AMENDMENT


22.1 No delay or omission by the Bank to exercise any right under this Agreement
or any Ancillary Document shall impair any such right, nor shall it be construed
to be a waiver thereof. No waiver of any single breach or default under this
Agreement or any Ancillary Document shall be deemed a waiver of any other breach
or default. No amendment or waiver of any provision of this Agreement or any
Ancillary Document shall in any event be effective unless the same shall be in
writing and signed by the Bank.

 
 

--------------------------------------------------------------------------------

 

23. LANGUAGE


23.1 This Agreement shall be executed in both Chinese and English and each
version shall be equally valid. In case of any conflict between the Chinese
version and the English version, the Chinese version shall prevail.

 
 

--------------------------------------------------------------------------------

 

SCHEDULE


General Conditions Precedent Pursuant to the Clause 3 of the Terms and
Conditions Applying to the Facility Agreement, all of the following conditions
must be met to the satisfaction of the Bank before each and any utilization of
the Facility:


1. The Bank has received all the following documents regarding the Customer:


(a) a copy of the Customer’s valid Articles of Association and any of its
amendments;
(b) a copy of the Customer’s valid Business License;
(c) board resolution(s) of the Customer, including the approval of and the
authorization to the Customer's borrowing of the Facility and the execution of
the Agreement and any Ancillary Document;
(d) the authorization from the Customer of a person or persons to execute this
Agreement and any Ancillary Document and the specimen signature(s) of such
authorized person(s);
(e) the copy of loan card of the Customer (applicable to the Customer which is
established under PRC law).


2. Any and all the Ancillary Documents have been duly completed, executed and
received in form and substance satisfactory of the Bank.


3. The proposed date for the making of an Advance or the issuance of a
LC/Guarantee is a business day of the Bank.


4. Other documents the Bank may request from time to time.

 
 

--------------------------------------------------------------------------------

 
